EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002, AS AMENDED In connection with the Quarterly Report of Elsinore Services Inc. (the "Company") on Form10-Q for the period ended September 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Dean V. Schauer, Senior Vice President and Chief Financial Officer of the Company, do hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, as amended, that, to the best of my knowledge: (1)The Report fully complies with the reporting requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2012 Signed: /s/ Dean V. Schauer Dean V. Schauer Senior Vice President and Chief Financial Officer
